EXHIBIT 10.2 Rohm and Haas Company Non-Qualified Savings Plan (Pre (As Amended and Restated Effective January1,2010) ARTICLE I INTRODUCTION 1.1.This is the Rohm and Haas Company Non-Qualified Savings Plan (the “Plan”), adopted by the Company as amended and restated effective January1,2003. Minor amendments to the Plan were made via amendment and restatement effective January1,2010 due to a change in providers for third party plan administration. ARTICLE II PURPOSE 2.1.The purpose of the Plan is to provide additional retirement savings benefits beyond the otherwise determined savings benefits provided by the Rohm and Haas Company Employee Stock Ownership and Savings Plan (the “Savings Plan”) for a select group of management and highly compensated employees of the Company. In addition, to the extent not provided for in the preceding paragraph, the Plan also provides additional savings benefits for eligible employees of the Company whose otherwise determined savings benefits from the Savings Plan are limited by Section415 or Section40l(a)( l7) of the Internal Revenue Code of 1986, as amended. ARTICLE III DEFINITIONS The terms used herein shall have the following meanings, unless a different meaning is clearly required by the context: 3.1“Account” means a Participant’s account under the Plan including the following sub- accounts: 3.1.1.“Rohm and Haas Stock Account” shall mean that portion of a Participant’s Account maintained to record all amounts nationally invested in the Rohm and Haas Stock Fund in the form of Stock Units, pursuant to Section6.1 and Section6.2. 3.1.2.“Tax-Deferred Account” shall mean that portion of a Participant’s Account maintained to record all amounts nationally invested in the Savings Fund(s), pursuant to Section6.1. 3.2.“Administrative Committee” means the Vice President of Human Resources of The Dow Chemical Company. The Company has designated the Administrative Committee to be the named fiduciary the respect to administrative matters of the Plan. The duties of the Administrative Committee are outlined in ArticleXIII of the Plan. 3.3.“Affiliated Company” means Rohm and Haas Company, including The Dow Chemical Company and: 3.3.1.each entity in a controlled group of corporations, trades or businesses as determined under Section 414(b) or Section 414(c) of the Code; 3.3.2.each entity in an affiliated service group as determined under Section414(m) of the Code; or 3.3.3.any other organization required to be aggregated with the Company pursuant to regulations under Section414(o) of the Code. 19 3.4.“Base Pay” shall include short term disability or sick pay, vacation pay, holiday pay, jury duty pay, bereavement pay, reductions under a Company-sponsored Code section401(k) or Code section125 plan, personal time pay, military pay, expatriate split salary pay, and supplemental workers’ compensation payments, but shall exclude for any workers’ compensation payments, long-term disability payments and unused vacation payments. 3.5.“Beneficiary” means the person, trust or institution designated to receive benefits in accordance with Article X.The Beneficiary of a Participant who has not effectively designated a beneficiary shall be the Participant’s estate.” 3.6.“Board of Directors” means the Board of Directors of the Rohm and Haas Company. 3.7.“Bonus” includes the annual incentive awards granted in March of each Plan Year (the “Annual Bonus”), and amounts granted under certain sales incentive programs, as well as any “extra wages” earned while holding a temporary job.The tan “Bonus” excludes all other bonuses and special awards. 3.8.“Code” means the Internal Revenue Code of 1986, as amended. 3.9.“Company” means Rohm and Haas Company and such of its Affiliated Companies as may be designated from time to time by its Board of Directors and as may adopt the Plan. 3.10.“Compensation” means, for the purpose of applying the limits of Code section401(a)(17) and Code section415, and for all other purposes unless specified otherwise; Base Pay, Bonus, any Stock Award(s), overtime pay, Shift Payments and commissions. 3.11.“Effective Date” means January1,1997, the original effective date of the Plan. The effective date of this amendment and restatement is January1,2010 3.12.“Employee” means any salaried employee of the Company who is employed on a regular fill-time basis. 3.13.“ERISA” means the Employee Retirement Income Security Act of 1974, as amended, and any regulations issued pursuant thereto. 3.14.“Fair Market Value” means, on any given date, the average of the high and low prices of Rohm and Haas Company common stock on the New York Stock Exchange composite transaction quotations for the immediately preceding trading day. 3.15.“Income” shall mean all earnings on investments, as well as all realized and unrealized increases and decreases in the value of the securities held. 3.16.“Investment Adviser” shall mean the adviser or advisers appointed from time to time by the Investment Committee to supervise and manage the investment and reinvestment of the Trust Fund. Any such adviser must be (i) registered as such under the Investment Adviser’s Act of 1940; or (ii) a bank (as defined in such Act); and (iii) must acknowledge in writing that it is a fiduciary with respect to the Plan. 3.17.“Investment Committee” means the Rohm and Haas Benefits Investment Committee.The duties of the Investment Committee are defined in ArticleXIII.The Company has designated this Committee to be the named fiduciary of the Plan for financial matters as outlined in the Plan. 3.18.“Long-Term Incentive Plan (LTIP) Payments” shall mean any portion of the benefits payable in cash to a Plan Participant under the LTIP during a Plan Year. 3.19.“Participant” means any Employee eligible to receive benefits under ArticleIV. 3.20.“Plan” means the Rohm and Haas Company Non-Qualified Savings Plan, as amended from time to time. 3.21.“Plan Year” means the calendar year. 20 3.22.“Retirement” means a Participant’s termination of employment at either his normal or early retirement date.A Participant’s normal retirement date under the Plan is the last day of the month in which the Participant’s 65th birthday occurs.A Participant’s early retirement date under the Plan may be the last day of any month during the 10-year period immediately preceding the
